Barnes, J.,
dissenting.
I am unable to concur in the opinion of my associates. I think no one will dispute the correctness of the statement that “the legislatui’e cannot appoint county officers, nor by an act solely for that purpose extend the terms of such officers.” But whether that rule applies to the facts of this case is quite another question. It appears that in the year 1887 the legislature passed an act creating the office of register of deeds, and fixing the term thereof at two years; that at the legislative session of 1889 that act was amended, and the term of office was fixed at four years by the provision that the register of deeds shall be elected “at the general election in the year 1889, and every four years thereafter.” The validity of these acts has never been questioned, and the majority opinion concedes that they were a proper exercise of legislative power, because the office in question is not a constitutional one, but is purely a creature of the legislature. And it is fairly stated by the majority that in such cases that body may fix the term of office, the compensation of the incumbent, the time of his election, and may change the duration of the term, or abolish the office altogether, if it be deemed expedient to do so. The legislature at its session of 1905 again amended the act, and changed the time of the election to fill the office, which would have occurred in the present year, to the general election of 1906, by an act which reads in part as follows: “At the general election in the year 1906, and every four years thereafter, a register of deeds shall be elected in and for each county having a population of * * * 18,003 inhabitants or more.” Nothing appears in the title to the act, or in its provisions, which would render it invalid or unconstitutional, and on its face it seems to be a valid exercise of legislative power.
At the hearing it was contended by the relator that the act was a part of a legislative plan to provide for biennial instead of annual elections, and, the main act having *663failed, the act under fire must also fail. It was found necessary, however, to abandon that proposition, for the rule, that constitutional and unobjectionable provisions in a legislative act may be declared invalid only applies where it is manifest that the unconstitutional features of the act constituted the main inducement for its passage, is so well established that its soundness cannot be questioned. The question of illegal or unconstitutional inducements does not seem to have been extended to separate or independent acts, constitutional in and of themselves.
Counsel for the relator also asserted that the sole purpose of the legislature in passing the act was to fill the office for the year commencing on the first Thursday after the -first Tuesday of January, 1906, and ending at a corresponding time in the year 1907, by extending the term of the incumbents, and thus usurp the powers of the qualified voters of the state and deprive them of their constitutional right to elect such officers. As I understood the discussion, the above statement of counsel for the relator was strenuously denied by the attorney general and other able counsel who appeared with him on behalf of the people in support of the validity of the act. It is but fair, however, to say that the attorney who appeared as private counsel for the respondents, for the purpose of argument only, admitted the assertion, and contended that, even if that fact existed, it would not render the act invalid. In support of his contention he cited Christy v. Board of Supervisors, 39 Cal. 3, which is disapproved by the majority opinion. This, no doubt, is what led to the statement contained in that opinion that “it was contended by both parties upon the argument that the act Ave are now considering Avas enacted for the sole purpose of extending the tenure of the office another year,” and to the conclusion announced by my associates. As I recollect it, the laAV department of the state made no such contention or admission; and I am of opinion that private counsel for the respondent had no right or power to bind either the people or the members of the legislature by a *664statement of that kind, and thus invalidate a legislative act which, but for such admission, must have been held-to be a valid exercise of legislative power.
The conclusion that a majority of the members of the legislature were influenced by 13 incumbents of the office of register of deeds to pass a law for the sole purpose of keeping them in office for a year is so absurd that I am unable to give it serious consideration The majority, however, base their opinion on that conclusion, and support it by the case of People v. Bull, 46 N. Y. 57, 7 Am. Rep. 302, where the dangers of legislative usurpation are discussed at length and with great ability. I am inclined to believe that the rule there announced has no application to the instant case, for several reasons: First. The office there in question was a constitutional one, and the decision could have been properly justified on the grounds stated in State v. Galusha, ante, p. 188. Second. The con-, stitution of New York, under which that decision -was rendered, differs from the constitution of Nebraska in an important and decisive particular. Our constitution says that the legislature shall provide for the election of such county and township officers as may be necessary, and contains no further restriction- The whole matter, except that the officers are to be elected and not appointed, is left to the discretion of the legislature. The term may be dealt with as the legislature pleases.' The New York constitution required that the legislature should provide not only for the election, but also for the time and manner of election, of such officers. The Nebraska constitution goes no further than to require that the officers be elective, while the New York constitution required the legislature also to fix the term. The constitution of California is very like that of this state; hence it was held in Christy v. Board of Supervisors, supra, that an act of the legislature extending the term of a legislative office was constitutional. Third. The legislature of the state of New York is to some extent a continuing body. Senators are elected in that state for a term of four years, under an *665arrangement by which one-fourth of their number goes out of office each year. So it would only be necessary, in order to secure permanency of objectionable legislation, to elect a few of the members of the assembly pledged to that purpose, and it would be accomplished. In onr state, however, the members of the legislature are all elected biennially, and may be held to immediate and strict accountability to their constituents. So usurpation of unlawful power by our legislature can never occur.
Speaking for myself, I see no danger of legislative usurpation, for it does not appear to me that, by the passage of the act in controversy, any such usurpation was either contemplated, attempted, or accomplished. In determining the question involved in this case, we should be mindful of the rule that a legislative intent to violate the constitution is never to be assumed, if the language of the statute can be satisfied by a contrary construction. New York & O. M. R. Co. v. Van Horn, 57 N. Y. 473; French v. Teschemaker, 24 Cal. 518; Attorney General v. City of Eau Claire, 37 Wis. 400; Brown v. Buzan, 24 Ind. 194; Endlich, Interpretation of Statutes, sec. 178; People v. McElroy, 72 Mich. 446, 2 L. R. A. 609.
In City of New Orleans v. Robira, 42 La. Ann. 1,098, 11 L. R. A. 141, it was said: “The acts of the legislature are to be treated with great respect, as they emanate from a coordinate and powerful branch of the government. They must be presumed to be constitutional, unless they can be shown manifestly to have transgressed or violated the organic law.”
Judge Cooley in his work on Constitutional Limitations (7th ed., ch. 7, par. IV), page 236, says: “The protection against unwise or oppressive legislation, within constitutional bounds, is by an appeal to the justice and patriotism of the representatives of the people. If this fail, the people in their sovereign capacity can correct the evil, but courts cannot assume their rights. The judiciary can only arrest the execution of a statute when it conflicts with the constitution. It cannot run a race of opinions *666upon points of right, reason, and expediency with the lawmaking power. Any legislative act which does not encroach upon the powers apportioned to the other departments of the government, being prima facie valid, must be enforced, unless restrictions upon the legislative authority can be pointed out in the constitution, and the case shown to come within them.”
So, in safeguarding the rights of the people against legislative usurpation, we should have a care lest we trespass upon the domain of a coordinate and independent department of state government. Again, all acts and parts of acts bearing on a particular subject should be construed together, harmonized, if possible, and given such a construction, if it cqn be done, as to render all of them constitutional. The foregoing rules have had our approval in one form or another in Bradshaw v. City of Omaha, 1 Neb. 16; In re Creighton, 12 Neb. 280; Hallenbeck v. Hahn, 2 Neb. 377; State v. Smith, 35 Neb. 13; State v. Poynter, 59 Neb. 417; State v. Stewart, 52 Neb. 243; Muldoon v. Levi, 25 Neb. 457; State v. Farmers & Merchants Irrigation Co., 59 Neb. 1; State v. Stuht, 52 Neb. 209.
Notwithstanding these rules, it is announced by the majority that the act in question violates the provisions of section 13, article XVI of the constitution, because by its terms the legislature has appointed persons to fill the office of register of deeds for the ensuing year, and deprived the people of their right to elect such officers. In this conclusion I cannot concur. An examination of the register of deeds acts discloses that the legislature has never, in direct language, fixed the term of that office. That matter, however, is incidentally included in the words, “in the year 1889, and every four years thereafter.”
No section of the constitution prohibits the legislature from extending the term of office, where the office is created by legislative act. Now, if the section above mentioned is construed in such a way as to prevent the extension of the term of a legislative office, on the ground *667that the extension of such term is filling the office by legislative appointment, then sections 101, 1.03, 104 -and. 107 of chapter 26, Compiled Statutes, 1903, are unconstitutional, because they define how vacancies in office may be created, provide' for filling such vacancies, and declare that “every officer elected or appointed for a fixed. term shall hold office until his successor is elected, or appointed and qualified, unless the statute under which he is elected or appointed expressly declares the contrary.” If we may be permitted to look beyond the terms of the act in question and ascertain the purpose of the legislature in passing it, then the several acts passed by that body at its last session relating to the subject of elections conclusively show that the purpose was to provide for biennial elections, which was surely a commendable one, and the act in question is at least one step toward its consummation. I think it stands to reason that the legislature, fearing the main act might not be sufficient to change the election of registers of deeds from the odd to the even numbered years, adopted the act which is the subject of this controversy. Now it must be conceded that this act, in connection with section 104 of the chapter above mentioned, operates incidentally to extend the term of the incumbents until their successors shall be elected at the general election of 1906, and thereafter qualified, as provided by law. That this does not render the act invalid seems to be settled by the great weight of authority in this country. The time of holding over of these officers is as much a part of their term of office as that which preceded it. State v. Moores, 61 Neb. 9; Pruitt v. Squires, 64 Kan. 855, 68 Pac. 643; State v. Menaugh, 151 Ind. 260, 43 L. R. A. 408; State v. Tallman, 24 Wash. 426, 64 Pac. 759; Commonwealth v. Hanley, 9 Pa. St. 513; Gosman v. State, 106 Ind. 203, 6 N. E. 349; State v. Howe, 25 Ohio St. 588; State v. Lusk, 18 Mo. 333; People v. Lord, 9 Mich. 226. It was said in State v. Tallman, supra:
“When, therefore, the legislature used the words, ‘whose *668term of office shall begin on the second Monday in January next succeeding his election and continue for two years and until his successor is elected and qualified/ it was not meant thereby that his term of office should be two years and no more. The phrase, ‘and until his successor is elected and qualified/ means something. It was not used idly. If so, the term was not fixed at two years and no more, but was two years and more; the further time depending upon the contingency not only of' an election, but also of the qualification of the 'person elected, which might be one day, one month, or any number of months.”
The effect of the sections of chapter 26, above* mentioned, is to provide that, if the election of any officer fail, by reason of the ineligibility of the person elected, by failure to hold an election, the postponement of such election by legislative act, or a failure to elect for any other reason, there shall be no vacancy in the office, and „.ie incumbent shall hold over until the next general election at which his successor can be chosen. Those sections were enacted to provide for contingencies like the one which arises in this case; and it seems to me that it cannot be said that the legislature, by passing an act which incidentally creates such a contingency, has appointed any particular person or persons to fill the office. The office is already filled by the voters. They have filled it by electing the person of their choice, and by operation of law such person continues to hold the office until he can be legally reelected, or another chosen to take his place. This view not only accords with the authorities last above cited, but with many other decisions of the courts of last resort of nearly all of our sister states.
It seems to me that the effect of the majority opinion is to restrict the power of the legislature to deal with offices of its own creation; to overthrow or, to say the least, disregard the provisions of section 104, chapter 26, Compiled Statutes, 1903, to violate the usual canons of constitutional and statutory construction, and substitute the opin*669ion of the court for that of the legislature as to matters of legislative policy. I therefore respectfully dissent from the conclusion of my associates. I am of opinion that the act in question is constitutional, and that the writ should have been denied.